Citation Nr: 1730618	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  05-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980 and from December 1990 to April 1991.  He also had other periods of service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. A notice of disagreement was received in July 2004, a statement of the case was issued in March 2005, and a VA Form 9 was received in April 2005.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2008 by the undersigned Veterans Law Judge.  A transcript is associate with the claims file.

In August 2009 and January 2012, the Board remanded this claim for additional development. 

The Board denied the Veteran's claim in a June 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's June 2014 decision and remanded the claim to the Board for readjudication consistent with instructions outlined in the April 2015 Joint Motion for Remand (JMR).

The Board notes that the appeal originally also included entitlement to service connection for residuals of a left hand fracture; however, this issue was granted in a January 2014 rating decision, and as such, is no longer on appeal.

In August 2015, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD and MDD.

2.  The claims file contains credible supporting evidence of an in-service stressor that is related to the Veteran's PTSD and MDD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include PTSD and MDD

The Veteran claims entitlement to service connection for an acquired psychiatric disorder. 

He indicated he experienced multiple stressors during service.  The first stressor involved witnessing a death of a fellow sailor aboard the USS Thomaston in October or November 1977. 

Additionally, the Veteran indicated that he witnessed a racially motivated assault on a fellow sailor aboard the USS Thomaston in 1976. 

Finally, the Veteran asserts he was required to store dead bodies in a food refrigerator while in Subic Bay during Desert Storm.

In the alternative, the Veteran asserts his psychiatric disorder is proximately due to or aggravated by his service-connected disabilities.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

With some exceptions, if VA determines that a Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a Veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Board finds that the Veteran has post-service diagnoses of PTSD and MDD.  See March 2017 VA examination.

Unfortunately, the RO was unable to confirm two of the Veteran's stressors.  However, as noted, the Veteran has consistently reported that he had knowledge of a racially motivated beating of a fellow service member while on the USS Thomaston that occurred in October or November 1976.  As the Veteran reported in the March 2017 VA examination, a fellow service member was jumped and assaulted badly in a racially motivated crime on the ship.  The Veteran saw the victim after he was released from the hospital.  Importantly, the victim of this alleged beating, M.F., submitted a statement in May 2006, corroborating the Veteran's account and indicating that the Veteran was "the go between the races to help quell some of the anger and tension."  See May 2006 statement.  The Board finds the Veteran's statements pertaining to this stressor to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board finds his statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant, in particular, the May 2006 statement from the victim of the alleged assault.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Therefore, the Board finds that the record contains credible supporting evidence this reported in-service stressor occurred.  

Finally, the evidence establishes a link between the currently diagnosed psychiatric disorders and the verified in-service stressor.  As a result of the Veteran's March 2017 VA examination, he was diagnosed with PTSD and MDD.  The examiner stated that there is a great deal of overlap in the Veteran's PTSD and MDD symptoms and that his depression symptoms stem from, and are an exacerbation of, his PTSD.  During the March 2017 VA examination, the Veteran described his in-service stressor of his fellow service member being jumped and badly assaulted in a racially motivated crime onboard the ship.  The examiner noted that this stressor met criterion A to support the diagnosis of PTSD.  The examiner stated that the Veteran was exposed to stressors that were of sufficient severity to warrant the symptoms of long-term PTSD, noting that while the Veteran did not personally witness the racially motivated assault, he learned of it and witnessed his injured friend after he was released from the hospital.  The examiner stated that learning of the racially motivated assault on his friend could reasonably be linked to his PTSD symptoms.  Concluding, the examiner stated that the Veteran does in fact show symptoms of PTSD and meets the criteria for diagnosis, as he was exposed to traumatic experiences that caused PTSD and depression.  See March 2017 VA examination.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence indicates the Veteran has current diagnoses of PTSD and MDD, he experienced a verified in-service stressor, and his current psychiatric disorders have been linked by a VA psychologist to his claimed in-service stressor.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as PTSD and MDD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


